Case:
  Case20-1507    Document:Document
        1:20-cv-00156-NT  104 Page:38 1FiledDate Filed: 12/22/2020
                                             12/22/20    Page 1 of 17 Entry ID: #:
                                                                       PageID   6390389
                                                                                   380




               United States Court of Appeals
                             For the First Circuit


  No. 20-1507

                           CALVARY CHAPEL OF BANGOR,

                              Plaintiff, Appellant,

                                          v.

      JANET T. MILLS, in her official capacity as Governor of the
                            State of Maine,

                              Defendant, Appellee.


               APPEAL FROM THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MAINE

                [Hon. Nancy Torresen, U.S. District Judge]


                                       Before

                             Howard, Chief Judge,
                      Selya and Barron, Circuit Judges.


       Roger K. Gannam, with whom Mathew D. Staver, Horatio G. Mihet,
  Daniel J. Schmid, and Liberty Counsel were on brief, for appellant.
       Stephen M. Crampton and Thomas More Society on brief for
  Emmanuel Bible Baptist Church, Grace Community Chapel, First
  Church of Waterville, New Hope Evangelical Free Church, Athens
  Church of the Open Bible, Faith Bible Church, Cherryfield Church
  of the Open Bible, Calvary Chapel St. Croix Valley, Life Community
  Church, Hosanna Church, First Baptist Church of Waldoboro,
  Guilford Christian Fellowship, The Rock Church of Bangor, New Hope
  Evangelical Free Church, Charleston Church, Centerpoint Community
  Church, Clinton Baptist Church, St. Albans Union Church, New
  Beginnings Church of God, Machias Valley Baptist, and Stetson Union
  Church, amici curiae.
Case:
  Case20-1507    Document:Document
        1:20-cv-00156-NT  104 Page:38 2FiledDate Filed: 12/22/2020
                                             12/22/20    Page 2 of 17 Entry ID: #:
                                                                       PageID   6390389
                                                                                   381



       Stephen C. Whiting and The Whiting Law Firm on brief for
  Adrienne Bennett, amicus curiae.
       Christopher C. Taub, Deputy Attorney General, with whom Aaron
  M. Frey, Attorney General, and Sarah A. Forster, Assistant Attorney
  General, were on brief, for appellee.
       Alex J. Luchenitser, Richard B. Katskee, Kenneth D. Upton,
  Jr., Sarah R. Goetz, David A. Soley, James G. Monteleone, and
  Bernstein Shur on brief for Americans United for Separation of
  Church and State, amicus curiae.
       Alex J. Luchenitser, Richard B. Katskee, Kenneth D. Upton,
  Jr., Sarah R. Goetz, David A. Soley, James G. Monteleone, Bernstein
  Shur, Steven M. Freeman, David L. Barkey, Amy E. Feinman, Jeffrey
  I. Pasek, and Cozen O'Connor on brief for Americans United for
  Separation of Church and State, Anti-Defamation League, Bend the
  Arc, Central Conference of American Rabbis, Interfaith Alliance
  Foundation, Jewish Social Policy Action Network, Maine Conference,
  United Church of Christ, Men of Reform Judaism, Methodist
  Federation for Social Action, National Council of the Churches of
  Christ in the USA, Reconstructionist Rabbinical Association, Union
  for Reform Judaism, and Women of Reform Judaism, amici curiae.



                                December 22, 2020
Case:
  Case20-1507    Document:Document
        1:20-cv-00156-NT  104 Page:38 3FiledDate Filed: 12/22/2020
                                             12/22/20    Page 3 of 17 Entry ID: #:
                                                                       PageID   6390389
                                                                                   382



               SELYA, Circuit Judge.          This interlocutory appeal arises

  out    of   the    chaotic      early    weeks   of      the    COVID-19    pandemic.

  Defendant-appellee         Janet    T.    Mills,      the      Governor    of   Maine,

  responded to the growing threat of contagion by issuing a series

  of executive orders limiting all "non-essential" activities and

  gatherings, arguably including those by religious organizations.

  In the court below, plaintiff-appellant Calvary Chapel of Bangor

  (the Chapel) contended that these orders violated several federal

  and state constitutional and statutory provisions, including,

  principally,       the   Free    Speech,    Free      Exercise,        Assembly,   and

  Establishment protections of the First Amendment.                   See U.S. Const.

  amend. I.         The district court found the Chapel's contentions

  wanting and refused its request for a temporary restraining order.

  See Calvary Chapel of Bangor v. Mills, 459 F. Supp. 3d 273, 283-

  288 (D. Me. 2020).

               In this venue, the Chapel renews its substantive claims

  and asserts that the district court abused its discretion by

  denying     the    Chapel's     request    for     immediate      relief.       But   a

  jurisdictional barrier looms at the threshold, which prevents us

  from    reaching     the      substance     of     the      Chapel's      contentions.

  Consequently, we dismiss the appeal without prejudice for lack of

  appellate jurisdiction.




                                           - 3 -
Case:
  Case20-1507    Document:Document
        1:20-cv-00156-NT  104 Page:38 4FiledDate Filed: 12/22/2020
                                             12/22/20    Page 4 of 17 Entry ID: #:
                                                                       PageID   6390389
                                                                                   383



  I. BACKGROUND

              We draw the facts from the limited record available in

  the district court, including the Chapel's verified complaint and

  accompanying motion, the Governor's response, and the various

  exhibits proffered by the parties.              The Chapel is a nonprofit

  religious organization that operates an approximately 10,000-

  square-foot church facility in Orrington, Maine.               By all accounts,

  the onset of the COVID-19 pandemic in early 2020 significantly

  disrupted the Chapel's usual routine of staging weekly worship

  services and other in-person activities for its congregants.

              COVID-19 is a respiratory illness caused by a novel (and

  highly transmissible) coronavirus known as SARS-CoV-2.                 The first

  outbreak of the disease was identified in Wuhan City, China, during

  December of 2019.      The virus spread worldwide with alarming speed.

              The    United      States   Department    of   Health     and    Human

  Services    declared     the    coronavirus     a   national    public      health

  emergency on January 31, 2020, retroactive to January 27. Governor

  Mills proclaimed a corresponding state of civil emergency in Maine

  on March 15.

              The Governor's emergency proclamation was the first in

  a rapid-fire series of executive actions designed to prevent and/or

  slow the spread of the virus among Maine residents.               Early on, in-

  person gatherings (particularly those involving dense crowds or

  extended exposure to other persons) were identified as a major


                                          - 4 -
Case:
  Case20-1507    Document:Document
        1:20-cv-00156-NT  104 Page:38 5FiledDate Filed: 12/22/2020
                                             12/22/20    Page 5 of 17 Entry ID: #:
                                                                       PageID   6390389
                                                                                   384



  vector of transmission.         Citing the need to limit the propagation

  of the virus through such gatherings, Governor Mills issued a

  series of four executive orders between March 18 and April 29,

  2020, which imposed emergency regulations on assembly within the

  state.    We chronicle them briefly:

                     Executive Order 14, issued on March 18, prohibited

                      gatherings of more than ten people for any "social,

                      personal,   [or]     discretionary     events,"    including

                      "faith-based events."

                     Executive Order 19, issued on March 24, authorized

                      "Essential Businesses and Operations" to exceed the

                      ten-person gathering limit; subject, however, to

                      social distancing and sanitation guidelines.

                     Executive Order 28, issued on March 31, directed

                      all persons residing in Maine to "stay at their

                      homes or places of residence," except as needed to

                      engage in "essential" employment or activities.

                      This exception captured tasks deemed critical for

                      resident     health        and   safety,     including    (as

                      illustrated    in    the    order)   accessing     childcare,

                      shopping    for   household      supplies,   and   obtaining

                      physical or behavioral medical treatment.

                     Executive Order 49, issued on April 29, provided

                      for implementation of Governor Mills's plan to


                                          - 5 -
Case:
  Case20-1507    Document:Document
        1:20-cv-00156-NT  104 Page:38 6FiledDate Filed: 12/22/2020
                                             12/22/20    Page 6 of 17 Entry ID: #:
                                                                       PageID   6390389
                                                                                   385



                     restart Maine's economy — a staggered (four-phase)

                     relaxation of the earlier restrictions.

  For ease in exposition, we refer to this quartet of executive

  orders as the "gathering orders" and to the April 29 order as

  promulgating "the re-opening plan."

              The dispute between the parties erupted at 8:30 p.m. on

  May 4, at which time the Chapel e-mailed a communique to Governor

  Mills, insisting that the gathering orders be revoked by 1:00 p.m.

  the following day.        Receiving no response within the stipulated

  time frame, the Chapel sued Governor Mills in Maine's federal

  district court on May 5.         Its verified complaint alleged that the

  gathering orders transgressed ten different provisions of federal

  and state law, both constitutional and statutory.1                 On the heels

  of this filing, the Chapel moved for a temporary restraining order

  or, in the alternative, a preliminary injunction.

              Two days later, the district court convened a telephone

  conference with the parties.              We have no transcript of that




        1The Chapel claimed violations of the Free Exercise Clause
  of the First Amendment (Count I); the First Amendment right to
  peaceful assembly (Count II); the Free Speech Clause of the First
  Amendment (Count III); the Establishment Clause of the First
  Amendment (Count IV); the Equal Protection Clause of the Fourteenth
  Amendment (Count V); the Guarantee Clause of Article IV (Count
  VI); the Maine Constitution's guarantee of free exercise of
  religion (Count VII); the Maine Constitution's freedom of speech
  guarantee (Count VIII); legislative prerogatives (Count IX); and
  the Religious Land Use and Institutionalized Persons Act, 42 U.S.C.
  §§ 2000cc-2000cc-5 (Count X).


                                        - 6 -
Case:
  Case20-1507    Document:Document
        1:20-cv-00156-NT  104 Page:38 7FiledDate Filed: 12/22/2020
                                             12/22/20    Page 7 of 17 Entry ID: #:
                                                                       PageID   6390389
                                                                                   386



  conference,     but   Governor    Mills      apparently    agreed    to    file   an

  expedited response to the Chapel's request for some sort of interim

  injunctive relief.        The Governor submitted an opposition to the

  Chapel's motion at the close of business the following day.                       On

  May 9, the district court issued a thoughtful rescript, in which

  it denied the Chapel's request for a temporary restraining order.

  See Calvary Chapel, 459 F. Supp. 3d at 288.                 The Chapel did not

  press for a hearing on preliminary injunction but, rather, filed

  this appeal.

  II. ANALYSIS

               "[F]ederal    courts     have    an   omnipresent      duty   to   take

  notice of jurisdictional defects, on their own initiative if

  necessary."      Whitfield v. Mun. of Fajardo, 564 F.3d 40, 44 (1st

  Cir. 2009).     We start — and end — there.

               The denial of a temporary restraining order is not

  ordinarily     appealable,     save    for    certain     "narrow    exceptions."

  Mass. Air Pollution & Noise Abatement Comm. v. Brinegar, 499 F.2d

  125, 126 (1st Cir. 1974).         The parties — who agree on little else

  — urge us to find that the district court's denial of the temporary

  restraining order in this case qualifies under one such exception.

  In other words, they stand united in asking us to hold that we

  have appellate jurisdiction.          We are not so sanguine.

               It is common ground that subject matter jurisdiction

  cannot be conferred on a federal court by the parties' agreement


                                        - 7 -
Case:
  Case20-1507    Document:Document
        1:20-cv-00156-NT  104 Page:38 8FiledDate Filed: 12/22/2020
                                             12/22/20    Page 8 of 17 Entry ID: #:
                                                                       PageID   6390389
                                                                                   387



  alone.    See Espinal-Domínguez v. Puerto Rico, 352 F.3d 490, 495

  (1st Cir. 2003).      We must, therefore, mount an independent inquiry

  into the existence vel non of appellate jurisdiction.

              As a general rule, the jurisdiction of the court of

  appeals is limited to "appeals from . . . final decisions of the

  district courts."        28 U.S.C. § 1291.     Of course, this general rule

  — like most general rules — admits of exceptions.                   As relevant

  here, Congress has fashioned an exception that gives the courts of

  appeals immediate appellate jurisdiction over appeals from non-

  final district court orders "granting, continuing, modifying,

  refusing or dissolving injunctions."                 Id. § 1292(a)(1).        The

  parties identify this exception as the hook upon which appellate

  jurisdiction may be hung.

              This    is   a    heavy   lift:    the   denial    of   a   temporary

  restraining order does not normally fall within the compass of

  section 1292(a)(1).          See S.F. Real Est. Inv'rs. v. Real Est. Inv.

  Tr. of Am., 692 F.2d 814, 816 (1st Cir. 1982) (explaining that

  "the term 'injunction' is understood not to encompass temporary

  restraining orders").         Even so, if an appellant can make a three-

  part showing — demonstrating that the refusal of a temporary

  restraining order had the practical effect of denying injunctive

  relief, will likely cause serious (if not irreparable) harm, and

  can only be effectually challenged by means of an immediate appeal

  — section 1292(a)(1) may be invoked.           See Watchtower Bible & Tract


                                         - 8 -
Case:
  Case20-1507    Document:Document
        1:20-cv-00156-NT  104 Page:38 9FiledDate Filed: 12/22/2020
                                             12/22/20    Page 9 of 17 Entry ID: #:
                                                                       PageID   6390389
                                                                                   388



  Soc'y of N.Y., Inc. v. Colombani, 712 F.3d 6, 12 (1st Cir. 2013);

  Fideicomiso De La Tierra Del Caño Martín Peña v. Fortuño, 582 F.3d

  131, 133 (1st Cir. 2009) (per curiam).              We examine the Chapel's

  showing on each of these three parts separately, mindful that it

  is the Chapel's burden to carry the devoir of persuasion on each

  of them and that a failure to do so on any one part is fatal.                 See

  Watchtower Bible, 712 F.3d at 12; Nwaubani v. Grossman, 806 F.3d

  677, 680 (1st Cir. 2015).

              The Chapel contends that the district court's decision

  to deny it a temporary restraining order functionally precluded

  any possibility of a preliminary injunction.                   This contention

  elevates hope over reason.

              We previously have held that we will deem a ruling to

  have had the practical effect of denying injunctive relief either

  if it was issued after a full adversarial hearing or if no further

  interlocutory relief is available in the absence of immediate

  review.    See Fideicomiso De La Tierra, 582 F.3d at 133.             It strains

  credulity to call what happened below a "full adversarial hearing."

  The district court heard the parties only in a telephone conference

  of indeterminate length; no verbatim record was kept of what was

  said during the conference; no discovery was conducted in advance

  of the conference; no witnesses were called during the conference;

  and the court did not ask to hear from the Chapel after the Governor

  filed her opposition.          To say that what happened was a "full"


                                        - 9 -
Case:
  Case20-1507    Document:Document
        1:20-cv-00156-NT  104 Page:38 10
                                       Filed Date Filed: Page
                                             12/22/20    12/22/2020
                                                              10 of 17 Entry ID: #:
                                                                        PageID   6390389
                                                                                    389



  adversarial hearing would be like saying that a CliffsNotes version

  of War and Peace was a "full" account of Tolstoy's original work.

  What walks like a duck and squawks like a duck usually is a duck,

  and we see no reason to disregard the district court's unambiguous

  description of itself as adjudicating only the Chapel's motion for

  a temporary restraining order.2                 See, e.g., Calvary Chapel, 459 F.

  Supp. 3d at 277 (describing issue sub judice as "[the Chapel's]

  Motion for Temporary Restraining Order, which seeks emergency

  relief before Sunday, May 10, 2020").                    Indeed, we think that the

  district court's cautious choice to limit its order solely to the

  denial of a temporary restraint accurately reflected the absence

  of a full adversarial hearing.

                 In       addition,      the    sparseness      of   the   record    argues

  powerfully         in    favor    of    a    finding   that    pathways     for   further

  interlocutory relief remained available in the district court.

  See,       e.g.,    id.    at    281   n.11    (noting     that    record   lacks    "any

  information about the number of members Calvary Chapel has or the

  number of members who regularly attend its worship services"); id.

  at 277 n.2 (declining to consider amicus brief "[b]ecause of the

  tight timelines, and because [the Chapel] has not had time to file




         2
         Even if these circumstances qualified as a close call — and
  we do not believe that they do — our settled practice when
  confronted with borderline cases is to "resolve[] against
  immediate appealability." Morales Feliciano v. Rullan, 303 F.3d
  1, 7 (1st Cir. 2002).


                                               - 10 -
Case:
  Case20-1507    Document:Document
        1:20-cv-00156-NT  104 Page:38 11
                                       Filed Date Filed: Page
                                             12/22/20    12/22/2020
                                                              11 of 17 Entry ID: #:
                                                                        PageID   6390389
                                                                                    390



  any opposition to the amicus motion"); id. at 287 (noting that the

  Chapel failed to develop its argument "that the orders foster

  government entanglement with religion").              These comments and gaps

  in the record suggest that a preliminary injunction hearing would

  not have been either a redundancy or an exercise in futility.                  And

  whether or not a better-informed proceeding would have yielded a

  different outcome — a matter that is left entirely to speculation

  on this truncated record — the intervening development of the

  record would have facilitated subsequent appellate review.                      As

  matters now stand, the parties dispute key factual questions —

  including     whether     Maine    classified      religious     gatherings     as

  essential activity for purposes of Executive Order 28 or would

  have permitted gatherings at essential businesses — that the

  district court has not yet assessed.               Finally, the denial of a

  preliminary injunction would have been immediately appealable

  under section 1292(a)(1), thus affording the Chapel an avenue for

  timely appellate review.

               To say more about the first requirement for immediate

  appealability would be to paint the lily.                    The record makes

  manifest that this case, in its present posture, does not display

  the criteria that we previously have identified as characterizing

  a de facto denial of injunctive relief.                See Fideicomiso De La

  Tierra, 582 F.3d at 133.




                                        - 11 -
Case:
  Case20-1507    Document:Document
        1:20-cv-00156-NT  104 Page:38 12
                                       Filed Date Filed: Page
                                             12/22/20    12/22/2020
                                                              12 of 17 Entry ID: #:
                                                                        PageID   6390389
                                                                                    391



               The fact that the Chapel stumbles at the first step of

  the tripartite inquiry is sufficient to defeat its claim of

  appellate jurisdiction.          See Watchtower Bible, 712 F.3d at 12;

  Nwaubani, 806 F.3d at 680.          For the sake of completeness, though,

  we note that the remaining requirements for appealability are not

  satisfied here.

               To begin, we do not believe that the lack of immediate

  appealability can be said to cause serious harm.                 Although we do

  not gainsay that even a temporary restriction of traditional in-

  person worship opportunities may represent a tangible hardship for

  religious organizations and their members, the seriousness of any

  given harm can only be assessed in context. Jumping from a second-

  story window undoubtedly entails a risk of serious harm, but the

  harm may seem less serious if the jumper's only other choice is to

  remain in a burning building.          Here, the need for context requires

  that a significant countervailing factor must be included in the

  mix:    the harm of which the Chapel complains has its origins in

  the extraordinary epidemiological crisis that has engulfed Maine

  and every other part of the United States.                This countervailing

  factor necessarily informs our assessment of the severity of the

  harm that the Chapel faced as a result of the district court's

  denial of its motion for a temporary restraining order. See Carson

  v. Am. Brands, Inc., 450 U.S. 79, 86 (1981).




                                        - 12 -
Case:
  Case20-1507    Document:Document
        1:20-cv-00156-NT  104 Page:38 13
                                       Filed Date Filed: Page
                                             12/22/20    12/22/2020
                                                              13 of 17 Entry ID: #:
                                                                        PageID   6390389
                                                                                    392



               Let us be perfectly clear:             public officials do not have

  free rein to curtail individual constitutional liberties during a

  public health emergency.              See Roman Catholic Diocese of Brooklyn

  v. Cuomo, No. 20A87, 2020 WL 6948354, at *3 (U.S. Nov. 25, 2020)

  (per curiam) (stating that "even in a pandemic, the Constitution

  cannot be put away and forgotten"); Jacobson v. Massachusetts, 197

  U.S. 11, 31 (1905) (discussing courts' duty to intervene when

  legislative action lacks "real or substantial relation" to public

  health    outcomes,      or      otherwise    represents        a    "plain,    palpable

  invasion" of constitutional rights).                Even so, the public interest

  demands that public officials be accorded considerable latitude to

  grapple    with    the     "dynamic     and    fact-intensive"          considerations

  involved     in   mounting       an   effective      response.          S.    Bay   United

  Pentecostal       Church    v.    Newsom,     140    S.   Ct.       1613,    1613   (2020)

  (Roberts,      C.J.,       concurring).             Carefully        balancing       these

  considerations against the encroachment on the rights of the Chapel

  and its members, the district court determined that the gathering

  restrictions would not inflict irreparable harm.                             See Calvary

  Chapel, 459 F. Supp. 3d at 288.

               This supportable determination helps to clarify that the

  absence of immediate appealability — like the denial of the

  temporary restraining order itself — will not cause serious harm.

  Given the gravity of the situation and the fact that events

  remained in flux, we discern no sufficient basis for finding that


                                           - 13 -
Case:
  Case20-1507    Document:Document
        1:20-cv-00156-NT  104 Page:38 14
                                       Filed Date Filed: Page
                                             12/22/20    12/22/2020
                                                              14 of 17 Entry ID: #:
                                                                        PageID   6390389
                                                                                    393



  the Chapel can satisfy the second of the three requirements for

  immediate appealability of a temporary restraining order.                     In this

  regard, we deem it important that the Chapel retained other means

  to organize worship services for its congregants, including the

  sponsorship of online worship services, the holding of drive-in

  services, and the hosting of gatherings of ten or fewer people.

  See id. at 285.        While these options are less than ideal, their

  availability mitigated the harm to the Chapel and its worship

  community during the short run.

                Nor has the Chapel demonstrated that effective appellate

  review of the constitutionality of the gathering orders, as those

  orders affect the Chapel, will be thwarted if the Chapel's ability

  to challenge them is confined to traditional litigation channels.

  See, e.g., Navarro-Ayala v. Hernandez-Colon, 956 F.2d 348, 350

  (1st Cir. 1992).          We recognize, of course, that idiosyncratic

  circumstances       can    render       an      attempted    challenge        to   an

  interlocutory order "insusceptible of effective vindication" when

  subject to appreciable delay.            Quiros Lopez v. Unanue Casal (In re

  Unanue Casal), 998 F.2d 28, 32 (1st Cir. 1993).                  Examples of such

  circumstances include an interlocutory order that would cause

  "trade secrets [to] be revealed," Chronicle Publ'g Co. v. Hantzis,

  902    F.2d    1028,    1031     (1st    Cir.    1990),     or   one   that    would

  "irretrievably"        deprive    a     party    of   "an    important    tactical




                                          - 14 -
Case:
  Case20-1507    Document:Document
        1:20-cv-00156-NT  104 Page:38 15
                                       Filed Date Filed: Page
                                             12/22/20    12/22/2020
                                                              15 of 17 Entry ID: #:
                                                                        PageID   6390389
                                                                                    394



  litigation advantage," Kartell v. Blue Shield of Mass., Inc., 687

  F.2d 543, 552 (1st Cir. 1982).

               The case at hand is woven from quite different cloth.

  The district court's denial of the temporary restraining order did

  not herald an irreversible or meaningful shift in the relationship

  between the parties.        Instead, the denial merely kept in place the

  same gathering restrictions under which the Chapel already was

  operating.      Cf. Cobell v. Kempthorne, 455 F.3d 317, 322-23 (D.C.

  Cir. 2006) (vacating injunctive order because it imposed new

  obligations on a litigant that "[were] not correctable at the end

  of the litigation").

               Here, moreover, the effect of the denial was of modest

   temporal duration.        The Chapel had available to it the option of

   pressing for a hearing on preliminary injunction — and there is

   every reason to believe, especially given the district court's

   prompt    attention     to   the    Chapel's     request    for   a   temporary

   restraining order — that such a hearing would have been held

   expeditiously.        Had the Chapel prevailed in its quest for a

   preliminary injunction, the harm of which it complains would have

   been abated; and had the Chapel not prevailed, the order denying

   a preliminary injunction would have been immediately reviewable.

   See 28 U.S.C. § 1292(a)(1).         Either way, the Chapel has failed to

   make the third showing required for immediate appealability of

   the denial of a temporary restraining order.


                                        - 15 -
Case:
  Case20-1507    Document:Document
        1:20-cv-00156-NT  104 Page:38 16
                                       Filed Date Filed: Page
                                             12/22/20    12/22/2020
                                                              16 of 17 Entry ID: #:
                                                                        PageID   6390389
                                                                                    395



               We need go no further.          "Federal courts are courts of

   limited jurisdiction."        Rhode Island v. EPA, 378 F.3d 19, 22 (1st

   Cir. 2004).     Thus, jurisdictional boundaries must be scrupulously

   observed.     See Sierra Club v. Marsh, 907 F.2d 210, 214 (1st Cir.

   1990); In re Recticel Foam Corp., 859 F.2d 1000, 1006 (1st Cir.

   1988).    As a general rule, the denial of a temporary restraining

   order is not immediately appealable, see S.F. Real Est. Inv'rs,

   692 F.2d at 816, and thus falls outside the boundaries of our

   appellate jurisdiction.          This appeal comes within the sweep of

   the general rule, not within the long-odds exception to it.

   Although we appreciate the importance of the issues that the

   Chapel seeks to raise, its appeal is premature, and there is no

   principled way for us to reach the merits of the appeal.

   III. CONCLUSION

               For the reasons elucidated above, the Chapel's appeal is

  dismissed without prejudice for lack of appellate jurisdiction.

  The parties shall bear their own costs.



  So Ordered.



                        — Concurring Opinion Follows —




                                        - 16 -
Case:
  Case20-1507    Document:Document
        1:20-cv-00156-NT  104 Page:38 17
                                       Filed Date Filed: Page
                                             12/22/20    12/22/2020
                                                              17 of 17 Entry ID: #:
                                                                        PageID   6390389
                                                                                    396



               BARRON, Circuit Judge, concurring in part and concurring

  in the judgment.          I agree that the denial of the temporary

  restraining order in this case did not have the practical effect

  of denying a preliminary injunction.                Because that conclusion

  suffices to explain why the denial of the temporary restraining

  order in this case is not appealable, I would not go on to address

  the counterfactual question of whether the denial would have been

  appealable if it did have the practical effect of denying a

  preliminary injunction.         Especially when we are explaining why we

  lack jurisdiction over an appeal from an order denying relief from

  an alleged violation of constitutional rights brought about by

  emergency legislation, I see little reason to speak more broadly

  than necessary.




                                        - 17 -
